Citation Nr: 1203908	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  06-31 832	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Appeals Management Center 
in Washington, District of Columbia


THE ISSUE

Entitlement to a higher rate of special monthly compensation under 38 U.S.C.A. § 1114, based on loss of use of three extremities.


ATTORNEY FOR THE BOARD

J. M. M., Counsel

[The issues of whether the Board of Veterans' Appeals (Board) decision of May 19, 2006, granting entitlement to special monthly compensation at a rate less than 'r(2)' as of the date of the Veteran's September 2004 bilateral knee replacement surgery, should be revised or reversed on the grounds of clear and unmistakable error (CUE), and whether the Board decision of January 13, 2010, denying entitlement to a 70 percent rating for a right wrist injury prior to September 22, 2009, should be revised or reversed on the grounds of CUE, are the subject of a separate decision].


INTRODUCTION

The Veteran served on active duty from January 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decisions by the Appeals Management Center (AMC) in Washington, D.C.  Jurisdiction rests with the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

In a November 2009 statement, the Veteran asserted that in its October 2009 decision, the AMC granted special monthly compensation at the 'k' rate for loss of use of the right hand, based on the finding of the Board that the Veteran's right wrist disability warranted a 70 percent rating based on loss of use of the right hand.  However, the Veteran argued, the AMC should have also, or alternatively, assigned special monthly compensation on the basis of loss of use of three extremities.  In a July 2011 rating decision, the RO adjudicated the issue of whether there was clear and unmistakable error in the October 2009 AMC decision assigning only the 'k' rate of special monthly compensation for loss of use of the right hand.  However, the Board also finds that the Veteran's November 2009 filing constitutes a notice of disagreement with the level of special monthly compensation assigned by the AMC in the October 2009 rating decision.  Indeed, the Veteran presents a thorough argument that the special monthly compensation rate assigned should have been higher based on the June 2009 VA examination's finding that his right wrist disability's severity constituted loss of use of the right hand.   

The Veteran also argued, in his January 2010 CUE motion, that the Board's January 2010 decision did not address entitlement to a higher rating of special monthly compensation than the 'k' rate assigned by the October 2009 decision of the AMC.  However, in the introduction of the January 2010 decision, the Board recognized the Veteran's argument in favor of assignment of a higher rating, and referred it to the RO for appropriate action.  Accordingly, the Board does not presently have jurisdiction over the issue of entitlement to a higher rating of special monthly compensation.

In finding that the Veteran's November 2009 statement constitutes a notice of disagreement with the rate of special monthly compensation assigned by the October 2009 AMC decision, the Board notes that filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Therefore, remand is required so that the Veteran may be issued a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issue of entitlement to a higher rate of special monthly compensation under 38 U.S.C.A. § 1114, based on loss of use of three extremities, is REMANDED for the following action:

(The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Issue a Statement of the Case, and notify the Veteran of his appellate rights, with respect to the issue of entitlement to a higher rate of special monthly compensation under 38 U.S.C.A. § 1114, based on loss of use of three extremities.  38 C.F.R. § 19.26 (2011).  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over this issue, a timely substantive appeal to the October 2009 rating decision must be filed.  38 C.F.R. § 20.202 (2011).  If the Veteran perfects an appeal as to this issue, return the case to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



